Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 1 of 11

 

. _ _ BLED ___ RECEIVED
AO 245B (Rev. 09/19) Judgment in a Criminal Case ENTERED SERVED O°!
Sheet | ___ COUNSEL PARUES OF perape |

 

UNITED STATES DISTRICT COURT

District of Nevada

  

 

 

 

 

 

 

 

 

 

) ,
UNITED STATES OF AMERICA ) JUDGMENT IN A CREMINALOCASE
v. ) DISTRICT OF NEVADA
) py DEPUTY
ROBERT BARKMAN ) Case Number: 3:19-CR-00052-RCJ-WGC
) USM Number: 56113-048
)
) Christopher Frey, AFPD
) Defendant’s Attorney
THE DEFENDANT:
@ pleaded guilty to count(s) ONE OF THE CRIMINAL INFORMATION
[J pleaded nolo contendere to count(s)
which was accepted by the court.
[was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section] Nature of Offense Offense Ended Count
16 USC§§1583(a)(1)(F)
and 1540(b)(1) Sale and Interstate Shipment of Endangered Species 4/2/2016 one
18 USC §2 Aiding and Abetting
The defendant is sentenced as provided in pages2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
[ [rhe defendant has been found not guilty on count(s)
C Kount(s) is _. are dismissed on the motion of the United States.

 

__, It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,

the defendant must notify the court and United States attorney of material changes in economic circumstances.

1/22/2020

 

Date of Imposition of J ent

 

ROBERT C. JONES, UNITED STATES DISTRICT JUDGE
Name and Title of Judge

 

February 6, 2020

 

Date

This page is always included when printing.

| Print this page now Reset this page
Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 2 of 11

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 4—Probation

Judgment—Page 2 of 6
DEFENDANT: ROBERT BARKMAN
CASE NUMBER: 3:19-CR-00052-RCJ-WGC

PROBATION

You are hereby sentenced to probation for a term of:

ONE (1) YEAR

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
[__Trhe above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
4. © You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
[] you must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, etseq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
You must participate in an approved program for domestic violence. (check ifapplicable)
CL} You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

wer

NS m

meow

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Include this page when printing?

Print this page now Reset this page O Yes © No
Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 3 of 11

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 4A — Probation

Judgment--Page_3 of, 6

DEFENDANT: ROBERT BARKMAN
CASE NUMBER: 3:19-CR-00052-RCJ-WGC

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

Include this page when printing?

rae this page now Reset this page O Yes © No
Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 4 of 11

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 4B — Probation
Judgment—Page_4 of, 6

 

DEFENDANT: ROBERT BARKMAN
CASE NUMBER: 3:19-CR-00052-RCJ-WGC

ADDITIONAL PROBATION TERMS

1. INTERMITTENT CONFINEMENT - You must serve a total of SIXTY (60) days of intermittent confinement. The
intermittent confinement shall be served for TWO (2) consecutive days (Tuesday and Wednesday) at a facility designated
beginning on Tuesday, February 11, 2020 at 8:00 a.m. You must follow the rules and regulations of the facility.

The Court recommends that the defendant be designated to Washoe County Detention Facility.

2. EMPLOYMENT RESTRICTIONS - You must not engage in an occupation, business, or profession, or volunteer activity
that would require or enable you to associate with any taxidermy firm without the prior approval of the probation officer.

3. COMMUNITY SERVICE - You must complete ONE HUNDRED (100) hours of community service within twelve (12)
months. The probation officer will supervise the participation in the program by approving the program (agency, location,
frequency of participation, etc.) You must provide written verification of completed hours to the probation officer.

Include this page when printing?

Print this page now Reset this page O Yes @ No
Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 5 of 11

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page_5 of 6
DEFENDANT: ROBERT BARKMAN

CASE NUMBER: 3:19-CR-00052-RCJ-WGC
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 25.00 $ 0.00 $ 1,500.00 $ 0.00 $ 0.00
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

 

 

 

Restitution amount ordered pursuant to plea agreement $

 

[__] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[__] the interest requirement is waived for the fine restitution.

Ct the interest requirement for the fine restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299,
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

Include this page when printing?

[Print this page now Reset this page O Yes © No
Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 6 of 11

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page_6 of, 6
DEFENDANT: ROBERT BARKMAN
CASE NUMBER: 3:19-CR-00052-RCJ-WGC

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 

A @G@ _ Lumpsum payment of $ _ 1,525.00 due immediately, balance due
not later than ,or
in accordance with C, D  Eor F below; or
B [] Payment to begin immediately (may be combined with . C, D,o:  F below); or
C [(] Paymentin equal (e.g., weekly, monthly, quarterly) installments of $. over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D [ | Paymentin equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment toa
term of supervision; or
E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [ | Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[| Joint and Several

Case Number
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[| The defendant shall pay the cost of prosecution.
[| The defendant shall pay the following court cost(s):

@ The defendant shall forfeit the defendant’s interest in the following property to the United States:
SEE ATTACHED ORDER OF FORFEITURE

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

Include this page when printing?

Print this page now Reset this page O Yes © No
oOo on oO ON RHR &wDW NR Oe

BW NB BD NY HY WD NY NY De ae ie
oN TO UN BR OD NBO KH DO Oo Oe HS NKR OH BR Oe OY HE OO

Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 7 of 11
Case 3:19-cr-00052-RCJ-WGC Documenti16 Filed 01/22/20 Page 1 of5
Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 1 of 5

Z

 

L
_ WA, FILED _7 RECEIVED
7 ENTERED ____SERVED ON
COUNSEL/PARTIES OF RECORD

 

JAN 22 2020

 

 

 

CLERK US DISTRICT COURT

DISTRICT OF NEVADA
BY. DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:19-CR-052-RCJ-WGC
Plaintiff, Preliminary Order of Forfeiture
V.
ROBERT BARKMAN,
Defendant.

 

 

 

This Court finds Robert Barkman pled guilty to Count One of a One-Count
Information charging him with sale and interstate shipment of endangered species in
violation of 16 U.S.C. § 1538(a)(1)(F). Information, ECF No. 1; Plea Agreement, ECF No.
__; Change of Plea, ECF No. _.

This Court finds Robert Barkman agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegation of the Information. Information, ECF
No. 1; Plea Agreement, ECF No. __; Change of Plea, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Information and the offense to which Robert Barkman
pled guilty.

The following property is (1) all fish or wildlife or plants taken, possessed, sold,
purchased, offered for sale or purchase, transported, delivered, received, carried, shipped,
exported, or imported contrary to the provisions of 16 U.S.C. § 1538(a)(1)(F), any
regulation made pursuant thereto, or any permit or certificate issued hereunder and (2) all

guns, traps, nets, and other equipment, vessels, vehicles, aircraft, and other means of

 
uo CON DO OH BP WD NH

NO RM NH HK KH HB DH DB WB eww wm ee ee
aon DBD AN eR WwW SSH DOD OO HN NKR OH BR BD DW KF OO

 

 

Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 8 of 11
Case 3:19-cr-00052-RCJ-WGC Document16 Filed 01/22/20 Page 2 of 5
Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 2 of 5

transportation used to aid the taking, possessing, selling, purchasing, offering for sale or
purchase, transporting, delivering, receiving, carrying, shipping, exporting, or importing of
any fish or wildlife or plants in violation of 16 U.S.C. § 1538(a)(1)(F), any regulation made
pursuant thereto, or any permit or certificate issued thereunder, and is subject to forfeiture
pursuant to 16 U.S.C. § 1540(e)(4)(A) with 28 U.S.C. § 2461(c):

1. I-1, one skull;

2. I-2, one skull;

3. I-3, tooth pendant kit with teeth;

4. I-4, three skin scalps, one bag with nine teeth, one bag with ten teeth/tusks, eight

teeth/tusks, one bag with eighteen teeth and one bag with thirteen teeth;

5. J-1, one bag of sixty claws, one bag with nine claws, one bag with four teeth, and
one bag with four teeth;
J-2, one claw;
F-1, one four teeth and five claws;
F-2, one skull;
F-3, one skull;
10. F-4, one skull;
11. F-5, one skull;

oC om ID

12. F-6, one piece of bone;

13. E-1, one bag with one spotted cat pelt;

14. S-1, one shipping box with label
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

///

 
o oO ND OA BR BD HB eS

NY Be Bw NHN NY LY BB HR mo em oe ee
aon nD nN FF WOW NH KF GD CO OH HR DH BP WH WH BSF CO

 

 

Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 9 of 11
Case 3:19-cr-00052-RCJ-WGC Documentié6 Filed 01/22/20 Page 3 of 5
Case 3:19-cr-00052-RCJ-WGC Document 6 Filed 01/21/20 Page 3 of 5

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED ail possessory
rights, ownership rights, and all rights, titles, and interests of Robert Barkman in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal
Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty
(30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days
after the first day of the publication on the official internet government forfeiture site,
www.forfeiture.gov.

///
///

 
uo Oo SI DH OD FF |W HY

BD NM BH BR KH BS HO DB D> mow i
on DO Oo RP BD NF DO OOOH OKNlUMNLU BR ODUM CCO

 

 

Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 10 of 11
Case 3:19-cr-00052-RCJ-WGC Document 16 Filed 01/22/20 Page 4 of 5
Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 4 of 5

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED. {~~ W— , 2020.

 

HONO E ROBERT C. JONES
UNITED STATES DISTRICT JUDGE

 
mo Oo SN DO A BP WD KH Fe

NH NY BB NH KH HN KR DO DR mm ine
ao nN WO ON eke YD BY KF OD OO Oo HN DH NH BP WH HB fF OC

 

 

Case 3:19-cr-00052-RCJ-WGC Document17 Filed 02/06/20 Page 11 of 11
Case 3:19-cr-00052-RCJ-WGC Document 16 Filed 01/22/20 Page 5of5
Case 3:19-cr-00052-RCJ-WGC Document6 Filed 01/21/20 Page 5 of 5

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

January 21, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
